internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-112401-99 cc dom p si date date legend company state d1 d2 a b c dear this letter responds to your letter dated date on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts according to the information submitted company a c_corporation established under the laws of state filed an election on d2 to be treated as an s_corporation effective d1 the first day of its fiscal_year its shareholders are a b and c however as of d1 company was ineligible to be an s_corporation due to a failure to timely file with state certain amendments to its articles of incorporation that were required to eliminate company's second class of stock company filed those amendments with plr-112401-99 state on d2 and currently has only one class of stock company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation that may be required law and analysis sec_1361 provides that the term s_corporation means a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have more than one class of stock sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary we conclude that company's s_corporation_election was ineffective on d1 because company had a second class of stock and therefore was not a small_business_corporation under sec_1361 on d1 furthermore we rule that the ineffectiveness was inadvertent under sec_1362 under sec_1362 company will be treated as if it were an s_corporation from d1 and thereafter provided that its s election was otherwise valid and company has not terminated under sec_1362 during the period of ineffectiveness for the purposes of this ruling company will be treated as if its amended articles of incorporation filed on d2 were effective on d1 accordingly all of the shareholders of company in determining their respective income_tax liabilities during the period of ineffectiveness and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of company's shareholders fail to treat company as described above this ruling shall be null and void except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion whether company is plr-112401-99 otherwise qualified to be an s_corporation under a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer requesting it under sec_6110 it may not be used or cited as precedent sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
